Exhibit 10

 

REVOLVING CREDIT NOTE

 

 

$10,000,000.00

Waterbury, Connecticut

 

January 29, 2010

 

 

FOR VALUE RECEIVED, THE EASTERN COMPANY, a Connecticut corporation ("Maker"),
promises to pay to the order of PEOPLE'S UNITED BANK, a federally-chartered
savings bank ("Payee"), at its banking office at 255 Bank Street, Waterbury,
Connecticut 06702-2219, or at such other place as may be designated in writing
from time to time by Payee or any other holder hereof, the principal sum of TEN
MILLION AND NO/100 DOLLARS ($10,000,000.00), or so much thereof as may have been
advanced from time to time by Payee to Maker and remains outstanding, as
conclusively evidenced by the books and records of Payee absent manifest error,
in lawful money of the United States of America and in immediately available
funds, together with interest on the outstanding principal sum, for the period
commencing on the date hereof until the date on which the entire principal
balance hereof has been paid in full, at the rates per annum and on the dates
provided for in the Agreement (as defined below). Interest shall be charged on
the principal sum outstanding hereunder and shall be calculated on the basis of
the actual number of days elapsed on the basis of a 360 day year. All principal
remaining unpaid and any accrued but unpaid interest shall in any event be due
and payable on the dates set forth in the Agreement (as defined below). If this
Revolving Credit Note or any payment hereunder becomes due on a day which is not
a Business Day (as defined in the Agreement), the due date of this Revolving
Credit Note or such payment shall be extended to the next succeeding Business
Day, and such extension of time shall be included in computing interest and fees
in connection with such payment.

 

In addition to said principal sum and interest, Maker further promises to pay,
on demand, all reasonable costs and expenses, including, without limitation,
attorneys' fees, incurred by Payee in the collection of this Revolving Credit
Note.

 

This Revolving Credit Note is issued pursuant to a certain Loan Agreement of
even date herewith (hereinafter referred to as the "Agreement"), by and between
Maker and Payee, a copy of which is on file at the office of Payee at 255 Bank
Street, Waterbury, Connecticut 06702-2219. The terms of the Agreement are
incorporated into this Revolving Credit Note by reference, and reference is
hereby made to the Agreement for a more particular statement of certain
representations, warranties, covenants and agreements of Maker and providing for
Events of Default. The principal amount of this Revolving Credit Note shall be
payable at the time set forth in Paragraph 3B and/or Paragraph 8 of the
Agreement.

 

{W1772758;2}

 

--------------------------------------------------------------------------------



                Initially capitalized terms used herein shall have the meanings
ascribed to them in the Agreement, unless otherwise indicated herein.

 

This Revolving Credit Note is a revolving note and, subject to the terms and
conditions of the Agreement, the Maker may, at its option, borrow, pay, prepay
and reborrow under this Revolving Credit Note, all in accordance with the
provisions hereof; provided, however, that the principal balance outstanding
shall at no time exceed the face amount of this Revolving Credit Note.

 

Any prepayment (whether in whole or in part) of any outstanding LIBOR Rate Loan
may be subject to a prepayment premium, all as more particularly set forth in
the Agreement. Except for such prepayment premium, this Revolving Credit Note
may be prepaid by Maker at any time without premium or penalty.

 

Upon the occurrence and during the continuance of any Event of Default, or if
any payment required to be made on account of this Revolving Credit Note shall
remain in arrears and unpaid for a period in excess of ten (10) days after the
same shall become due, in which latter event Maker agrees to pay to Payee the
additional sum of five percent (5.0%) of the amount of such late payment (other
than payments at maturity or after acceleration) to cover the additional
expenses of Payee's handling of such late payment but not as consideration for
making such late payment, and Payee shall be entitled to demand immediate
payment of the outstanding principal balance of this Revolving Credit Note and
all accrued but unpaid interest hereon, and the interest rate(s) accruing
hereunder shall, from such default, be increased to a variable rate equal to two
percentage points (2.0%) per annum above the Prime Rate (with a "floor" rate of
four percent (4.0%) per annum) in effect immediately prior to such default, such
rate to change when and as said Prime Rate changes.

 

Maker hereby grants to Payee and any Affiliate of Payee, a lien, security
interest and right of set-off as security for all of Maker's liabilities
hereunder, whether now existing or hereafter arising, upon and against all of
Maker's deposits, credits, collateral and other property now or hereafter in the
possession, custody, safekeeping or control of Payee or any Affiliate of Payee
or in transit to it or any of them, except for any payroll account, pension or
profit sharing balances or similar trust fund accounts or balances of Maker. At
any time after the occurrence of and during the continuance of an Event of
Default, without demand or notice, Payee and its Affiliates may setoff the same
or any part thereof and apply the same or any part thereof to any of Maker's
liabilities hereunder, whether or not matured at the time of such application
and regardless of the adequacy of any other collateral securing this Revolving
Credit Note. Maker shall be given prompt notice after the occurrence of any such
set-off and application. ANY AND ALL RIGHTS TO REQUIRE PAYEE TO EXERCISE ITS
RIGHS OR REMEDIES WITH RESPECT TO ANY COLLATERAL WHICH SECURES THIS REVOLVING
CREDIT NOTE, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF MAKER, ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED.

 

{W1772758;2}

 

- 2 -

 

--------------------------------------------------------------------------------



 

No delay or failure of Payee in exercising any right, power or privilege
hereunder or under the Agreement shall affect such right, power or privilege,
nor shall any single or partial exercise preclude any further exercise thereof
or the exercise of any other rights, powers or privileges.

 

Payee may at any time pledge all or any portion of its rights under this
Revolving Credit Note to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such
pledge or endorsement thereof shall release Payee from its obligations hereunder
or under the Agreement.

 

Upon receipt by Maker of an affidavit of an officer of Payee as to the loss,
theft, destruction or mutilation of this Revolving Credit Note and upon the
cancellation of this Revolving Credit Note due to such loss, theft, destruction
or mutilation, Maker shall issue, in lieu thereof, a replacement note to Payee
in the same principal amount thereof and otherwise of like tenor.

 

All agreements between Maker and Payee are hereby expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of the
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Payee for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term “applicable law” shall mean the law in effect as
of the date hereof; provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then this
Revolving Credit Note shall be governed by such new law as of its effective
date. In this regard, it is expressly agreed that it is the intent of Maker and
Payee in the execution, delivery and acceptance of this Revolving Credit Note to
contract in strict compliance with the laws of the State of Connecticut from
time to time in effect. If, under or from any circumstances whatsoever,
fulfillment of any provision hereof or under the Agreement or the other Loan
Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from circumstances whatsoever Payee shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal balance evidenced hereby and not to the payment of interest. This
provision shall control every other provision of all agreements between Maker
and Payee.

 

MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS REVOLVING CREDIT NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND HEREBY WAIVES MAKER'S RIGHTS TO: (1)
NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS
OTHERWISE ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH PAYEE MAY DESIRE TO USE, AND (2) REQUEST

 

{W1772758;2}

 

- 3 -

 

--------------------------------------------------------------------------------



THAT PAYEE POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT MAKER AGAINST DAMAGES
THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY PAYEE BY
VIRTUE OF ANY DEFAULT OR PROVISION OF THIS REVOLVING CREDIT NOTE OR ANY LOAN
DOCUMENT SECURING THIS REVOLVING CREDIT NOTE, AND MAKER FURTHER WAIVES
DILIGENCE, DEMAND, PROTEST, NOTICE OF NONPAYMENT OR PROTEST, NOTICE OF THE
ACCEPTANCE OF THIS REVOLVING CREDIT NOTE, NOTICE OF ANY OTHER ACTION TAKEN IN
RELIANCE HEREON AND ALL OTHER DEMANDS AND NOTICES OF ANY

DESCRIPTION IN CONNECTION WITH THIS REVOLVING CREDIT NOTE OR THE INDEBTEDNESS
EVIDENCED HEREBY (OTHER THAN NOTICES SPECIFICALLY RQUIRED BY THE AGREEMENT).

 

ADDITIONALLY, MAKER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
DEFENSE, COUNTERCLAIM, CROSSCLAIM AND/OR ANY FORM OF PROCEEDING BROUGHT IN
CONNECTION WITH THIS REVOLVING CREDIT NOTE OR RELATING TO ANY INDEBTEDNESS
EVIDENCED HEREBY.

 

MAKER ACKNOWLEDGES THAT IT HAS MADE THE FOREGOING WAIVERS KNOWINGLY AND
VOLUNTARILY, WITHOUT DURESS AND ONLY AFTER CONSIDERATION OF THE RAMIFICATIONS OF
THESE WAIVERS WITH ITS ATTORNEYS. MAKER FURTHER ACKNOWLEDGES THAT PAYEE HAS NOT
AGREED WITH OR REPRESENTED TO MAKER THAT THE FOREGOING WAIVERS WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.

 

THIS REVOLVING CREDIT NOTE HAS BEEN MADE, EXECUTED AN DELIVERED IN THE STATE OF
CONNECTICUT AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CONNECTICUT.

 

 

THE EASTERN COMPANY

 

 

 

By: /s/Leonard F. Leganza

Leonard F. Leganza

Its President

Duly Authorized

 

{W1772758;2}

 

- 4 -

 

 